908 P.2d 825 (1995)
322 Or. 387
Bill SIZEMORE, Petitioner,
v.
Theodore R. KULONGOSKI, Attorney General, State of Oregon, Respondent, and
Alice Dale and Robert Crumpton, Intervenors.
SC S42548.
Supreme Court of Oregon, In Banc.
On Petitions for Reconsideration December 1, 1995.[*]
Decided December 21, 1995.
*826 Richard D. Wasserman, Assistant Attorney General, Salem, filed a petition for reconsideration for respondent. With him on the petition were Theodore R. Kulongoski, Attorney General, and Virginia L. Linder, Solicitor General.
Paul B. Gamson, of Smith, Gamson, Diamond & Olney, Portland, and Lynn-Marie Crider, Salem, filed a petition for reconsideration for intervenors Robert Crumpton and Alice Dale.
Gregory W. Byrne, of Byrne & Barrow, Portland, filed a memorandum on behalf of petitioner.
PER CURIAM.
The Attorney General and intervenors each petition for reconsideration of this court's decision certifying a ballot title in this case. They correctly point out that the "no" vote result statement in the ballot title certified by this court does not comply with ORS 250.035(2)(c), because it contains 16 words, one in excess of the statutory maximum. We allow the petitions for reconsideration and modify the "no" vote result statement to read:
RESULT OF "NO" VOTE: "No" vote allows agreements requiring public employees to share representation costs; unions must represent everyone.
We certify the following ballot title to the Secretary of State:
AMENDS CONSTITUTION: PUBLIC EMPLOYEES NEED NOT PAY UNION MONEY FOR ANY REASON
RESULT OF "YES" VOTE: "Yes" vote forbids requiring public employees to pay union, allows unions not to represent non-payers.
RESULT OF "NO" VOTE: "No" vote allows agreements requiring public employees to share representation costs; unions must represent everyone.
SUMMARY: Amends Oregon Constitution. Public employee unions now must represent all employees, including non-members, and may require non-members to share representation costs. Measure forbids compelling non-members to share representation costs, and allows unions to deny representation to non-members who do not pay. Forbids discrimination against public employees, applicants in hiring or promotion based on union affiliation or non-affiliation. Forbids payroll deduction of dues. Bans union security clauses. Members may choose not to pay dues for political purposes, or may direct political contributions to their chosen recipient.
Petitions for reconsideration allowed. Ballot title certified as modified. This decision shall become effective in accordance with ORAP 11.30(9).
UNIS, Justice, dissenting.
I dissent. See Sizemore v. Kulongoski, 322 Or. 229, 239, 905 P.2d 1146 (1995).
NOTES
[*]  Sizemore v. Kulongoski, 322 Or. 229, 905 P.2d 1146 (1995).